DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 12, 14-16, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao (CN 209477242 U, cited in IDS filed 8/04/21).
Regarding claim 1, Zhao teaches a crystallizer copper plate (paragraph [0001-0004], continuous casting mold copper plate 10), wherein the crystallizer copper plate has a die surface for metal continuous casting (paragraph [0004], working surface (back surface of plate of figures 1-3)) and a fixed surface for back cooling (fig 1-3, sealing surface 12), wherein the fixed surface is provided with fixing screw holes (figs 1-3, see holes by the pin bases 13) and bosses (paragraph [0010-0011], plurality of boss-shaped pin bases), wherein the fixing screw holes are, in vertical columns (fig 3), connected to a fixed water tank (paragraph [0023], copper plate connected with water tank by fixing member fixed on the base of the pin), and the bosses are formed around the screw holes (fig 1-3, see enlarged area around the holes), wherein reinforcing ribs are connected between a plurality of bosses in each column (paragraph [0013], paragraph [0048], reinforcing cooling ribs 15 between two adjacent pin bases), a cooling channel lower than the fixed surface is provided between any two adjacent columns of the fixing screw holes (fig 1-3, cooling channels 161, 162, 163, 164, paragraph [0015], the bottom part of the guide channel is deep into the cooling surface), a flow-dividing cooling rib is provided along a middle of a meniscus region of the cooling channel (fig 3, diversion cooling ribs 141, 142, 143, paragraph [0050], diversion cooling ribs are arranged on the meniscus region of the cooling surface), and a bottom end of the flow-dividing cooling rib is provided as a conical corner for altering a direction of movement of a cooling medium (paragraph [0012], [0057], the end of the diversion cooling ribs near the coolant entry is shuttle-shaped, figure 3, see bottom end of diversion cooling ribs 141, 142, 143).

	Regarding claim 2, Zhao teaches the crystallizer copper plate is in a cuboid plate-shaped structure (figs 1-3, paragraph [0042], uniform wall thickness over the entire length).

	Regarding claims 3 and 16, Zhao teaches the fixing screw holes are counterbores (see applicant’s definition in specification paragraph [0039] where the fixing screw holes are located on the same horizontal plane as the fixed surface, note that Zhao’s holes are shown on the same plane in figs 1-3, also note paragraph [0047] where the convex surface of the pin base 13 and the peripheral convex sealing surface 12 are the same plane).

	Regarding claims 5 and 18, Zhao teaches the crystallizer copper plate further comprises a top surface and a bottom surface opposite to each other and two opposite side surfaces (figs 1-2, see top surface, bottom surface, and two side surfaces).

	Regarding claim 9, Zhao teaches the flow-dividing cooling rib is in a shape of a straight strip (fig 3, ribs 141, 142, and 143 are straight strips).

	Regarding claim 12, Zhao teaches the fixing screw holes and the bosses are located on the same horizontal plane as the fixed surface (paragraph [0047], the convex surface of the pin base 13 and the peripheral convex sealing surface 12 are the same plane).

	Regarding claim 14, Zhao teaches a width of the reinforcing rib is smaller than a width of the flow-dividing cooling rib (fig 3, reinforcing rib 14 has smaller width than diversion cooling rib 141 and 143).

	Regarding claim 15, Zhao teaches a continuous casting crystallizer (paragraph [0001-0004], continuous casting mold copper plate and a continuous casting mold, paragraph [0022], mold includes a water tank and the copper plate) comprising the crystallizer copper plate according to claim 1 (see teaches of the crystallizer copper plate in the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Gladwin (US 3,978,910).
	Regarding claims 4 and 17, Zhao is quiet to the counterbores provided with threads.
	Gladwin teaches a continuous casting mold plate fastened face to face to an outer backing plate (abstract).  Machine screws 32 extend through holes 33 in the backing plate and threadedly engage corresponding threaded holes 34 in the face plate to secure the plates together (col 3 lines 53-65).
	It would have been obvious to provide threads to the fixing holes of Zhao so as to secure the water tank to the copper plate.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
 
	Regarding claim 6, Zhao discloses an opening provided at a position of the crystallizer copper plate close to the bottom surface (see fig 2, note the bottom portion of the cooling region construed as an opening), and an opening is provided at a position of the crystallizer copper plate close to the top surface (see fig 2, note the top portion of the cooling region construed as an opening).
	Zhao is quiet to said openings corresponding to a water inlet and a water outlet of the fixed water tank.
	Gladwin teaches a continuous casting mold plate fastened face to face to an outer backing plate (abstract).  A water carrying passageway through the backing plate is provided for circulating cooling water through the grooves for continuously cooling the face plate (abstract).  The grooves are curved to an arc of a circle (col 3 lines 10-21).  The opposite ends of the grooves are formed as curved-end portions 22 which gradually increase in depth along a smooth curve and, thereby, form inlet and outlet portions for each groove (col 3 lines 20-45).
	It would have been obvious to one of ordinary skill in the art to modify the bottom and top ends of the cooling channel to be a water inlet and a water outlet, so as to circulate cooling water through said grooves for cooling of the copper plate.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Wobker et al (US 2006/0272794).
	Regarding claims 8 and 20, Zhao is quiet to the conical corner has an angle of 60 to 90°.
	Wobker teaches a mold plate made of copper for continuous casting, the coolant side having cooling ribs that extend into the coolant gap and are situated from place to place between two adjacent plateau pedestals (abstract).  Cooling ribs have longitudinal sections that are at an angle to the flow direction, for example, up to 45 degrees, which is regarded as expedient (paragraph [0018]). 
	It would have been obvious to one of ordinary skill in the art to modify Zhao such that the shuttle-shaped end has an angle of 60 to 90°, as Wobker recognizes that a cooling rib angle of 45° is expedient for providing improved heat transfer (paragraph [0017-0019]).  Note that Wobker’s angle of 45° is the angle of a cooling rib to the flow direction, such that an angle of a conical end, would include two of such angles, thus the combination suggests the corner angle being up to 90°.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
	Regarding claim 10, Zhao is quiet to the flow-dividing cooling rib has a width of 6 to 10 mm.
	However, Zhao recognizes that the size of the diversion cooling ribs is based on the fact that the pressure loss of the coolant cannot be too large.  If the pressure loss is too large, the amount of cooling water may be too small, the heat exchange capacity will be reduced, and the heat exchange effect will be deteriorated (paragraph [0051]).
It would have been obvious to one of ordinary skill in the art to optimize the width of the cooling rib so as to prevent the pressure loss of the coolant to be too large which would lead to deteriorated heat exchange.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Regarding claim 13, Zhao is quiet to the reinforcing rib has a width of 5 to 8 mm.
	However, Zhao recognizes that the reinforced cooling ribs strengthen the pin base and also strengthens the mold copper plate, preventing the mold copper plate from being deformed due to local overheating (paragraph [0048]).
It would have been obvious to one of ordinary skill in the art to optimize the width of the reinforcing rib so as to provide sufficient strength to prevent the plate from deforming due to local overheating.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Alberny (US 4,009,749).
	Regarding claim 11, Zhao is quiet to a bottom of the cooling channel is lower than the fixed surface by 5 to 15 mm.
	Alberny teaches a continuous casting mold where an outer steel envelope is affixed to the mold by threaded tie rods anchored to parallel longitudinally extending ribs, the ribs defining grooves therebetween (abstract).  The ribs and grooves define longitudinal channels for a cooling liquid (abstract).  Best results were obtained with depths P of grooves 5 varying between 10 mm and 25 mm, with the best groove depth at 12 mm (col 5 lines 30-40).
	It would have been obvious to one of ordinary skill in the art to modify the depth of the cooling channel of Zhao to be between 10 mm and 25 mm, as Alberny teaches that said depth range provided the best results, providing a stable and homogeneous cooling liquid flow (col 5 lines 10-40).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Allowable Subject Matter
Claims 7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach or suggest the features of dependent claims 7 and 19.  In particular, the prior art of record fails to teach or suggest the second fixing screw hole from top to bottom in any column is used as a regional hole, and a line connecting a center of the regional hole and an apex of the conical corner is partially located on a tapered surface of the conical corner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kojima (JP 58-061951A) teaches cooling ingots in a mold for continuous casting by disposing the cooling water conducting paths near the meniscus of the mold diagonally in the width direction of the ingot (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735